 Case 2:20-cv-11521-GCS-EAS ECF No. 9, PageID.40 Filed 11/13/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

KRISTA GLADNEY,

            Petitioner,              Case Number 2:20-CV-11521
                                     HON. GEORGE CARAM STEEH
      v.

JEREMY HOWARD,

         Respondent.
_________________________/

      OPINION AND ORDER GRANTING PETITIONER’S MOTION
       FOR AN EXTENSION OF TIME TO FILE HER AMENDED
         HABEAS PETITION AND MEMORANDUM OF LAW

      Krista Gladney, (“Petitioner”), filed a pro se pleading which the Clerk’s

Office construed and filed as a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. This Court granted petitioner an extension of time to

file an amended petition for a writ of habeas corpus and a memorandum of

law in support of her petition, because the Coronavirus pandemic forced

the prison where she is incarcerated to close its law library, making it

impossible for her to research and write a proper habeas petition. The

Court held the case in abeyance and administratively closed the case.

      Petitioner has filed what she labels a motion to reopen the habeas

petition. In actuality, petitioner argues she needs additional time to file her


                                      -1-
 Case 2:20-cv-11521-GCS-EAS ECF No. 9, PageID.41 Filed 11/13/20 Page 2 of 3




amended petition and memorandum of law. For the reasons that follow,

the motion is GRANTED.

      This Court granted an extension of time to file an amended habeas

petition in part because Governor Gretchen Whitmer had extended the

State of Emergency for the State of Michigan until at least August 11, 2020,

due to a rise in Coronavirus cases. See Rivals, Whitmer unite for mask

message. Detroit Free Press, July 16, 2020, 2020 WLNR 19769644. The

Court gave petitioner ninety days from the date that the Governor’s State of

Emergency is lifted to file her amended habeas petition and her

memorandum of law in support of the petition.

      Petitioner in her current motion notes that the Michigan Supreme

Court on October 2, 2020, ruled Governor Whitmer’s executive orders

regarding the Coronavirus Pandemic to be unconstitutional. Petitioner

fears that the Michigan Supreme Court’s ruling nullifies this Court’s prior

extension order because the rationale behind the order, the Governor’s

executive orders regarding the Coronavirus Pandemic, is void.

      The Michigan Supreme Court’s order does not nullify this Court’s

previous order. To avoid any confusion to petitioner, however, the Court

will give petitioner an additional ninety days from the date of this order to

file her amended habeas petition and memorandum of law. As mentioned

                                      -2-
 Case 2:20-cv-11521-GCS-EAS ECF No. 9, PageID.42 Filed 11/13/20 Page 3 of 3




in the previous order, when petitioner moves to reopen the case, she will

be required to pay either the $ 5.00 filing fee or submit an application to

proceed in forma pauperis.

                                        ORDER

      IT IS ORDERED that:

      (1) Petitioner is GRANTED a second extension of time to file an
         amended habeas petition and memorandum of law in support
         of the petition. Petitioner shall have ninety (90) days from
         the date of this order to file her amended habeas petition and
         memorandum of law. Petitioner shall file a motion to reopen
         the petition under the current case number and using the
         current caption. Petitioner shall submit either the $ 5.00 filing
         fee or an application to proceed in forma pauperis when she
         moves to reopen the case.

      (2) Upon receipt of a motion to reopen the habeas petition, the
         Court will order the Clerk to reopen this case for statistical
         purposes.

Dated: November 13, 2020
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 November 13, 2020, by electronic and/or ordinary mail and
                 also on Krista Gladney #276752, Huron Valley Complex –
                      Womens, 3201 Bemis Road, Ypsilanti, MI 48197.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -3-
